DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Preliminary claim amendments were received on 2/19/2020 to replace all previous versions with amended Claims 1, 4-13, 16-22 and cancelled Claims 2-3, 14-15. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 is currently dependent on Claim 14. Claim 14 is cancelled. For purposes of examination Claim 20 will be treated as if it depends upon Claim 13.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11-13, 16-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beall (US PG PUB 2016/0292826) in view of Karvounis (US PG PUB 2015/0304634).
Regarding claim 1, Beall teaches an electronic device (imaging device 100; Fig 1 and ¶ [0029]) comprising: a processor (processor 102; Fig 1 and ¶ [0029]); and a memory coupled to the processor (memory 105 is coupled to processor 102; Fig 1 and ¶ [0029]) and comprising a computer readable storage medium having computer readable program instructions stored therein (computer-readable instructions are stored on computer-readable storage module 103, 105; Fig 1 and ¶ [0030], [0031]) that are executable by the processor to perform operations (instructions are executed by processor 102; Fig 1 and ¶ [0030]) comprising: determining a position and/or orientation of a sensor device (non-thermal image sensor 104 is used with a relative position and orientation; Fig 1 and ¶ [0033]), wherein the sensor device is arranged to capture data for a subject from the position and/or at the orientation (the non-thermal image sensor 104 is arranged to captures data based on the sensor 104 position and orientation; Figs 1, 3 and ¶ [0038]); and based on the position and/or orientation that was determined, controlling creation of a three-dimensional, 3D, representation of the subject from the data captured by (the images from the non-thermal sensor 104 is used to create three-dimensional mapping of the subject (asset) with the image alignment system 116 to create a homography transform; Figs 5, 7, 11 and ¶ [0051]-[0052], [0066]-[0071]), wherein the position and/or orientation define a pose (the position and orientation of the non-thermal image sensor 104 define a pose; Fig 11 and ¶ [0055]-[0056]), and wherein controlling the creation (creation of 3D mapping of the subject; ¶ [0051]-[0052], [0071]) comprises: identifying an accuracy of the pose that was determined (the image alignment system 116 is used to measure accuracy of the image; ¶ [0045]), wherein identifying the accuracy of the pose comprises calculating a pose quality comprising a covariance metric for the pose (imaging accuracy includes image processing for the computation cost function (factors such as spatial transformation, histogram normalization, image segmentation, threshold, filtering, edge detection); ¶ [0048]-[0050]), and comparing the pose quality to a predetermined threshold (the image alignment system 116 may use a threshold to determine if the pose is appropriate; ¶ [0052], [0058], [0067]).
Beall does not teach based on the accuracy of the pose, transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states.
Karvounis is analogous art pertinent to the problem addressed in this application including based on the accuracy of the pose (pose accuracy is measured and measured for a quality threshold for capturing 3D images; ¶ [0090]), transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states (SLAM is a technique used to identify and track features of the subject and the SLAM routines are either active or inactive ¶ [0141]).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Beall with Karvounis including based on the accuracy of the pose, transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states. Use of SLAM is a standard practice in the art for mapping and tracking objects along with image reconstruction and the use of SLAM in active and inactive states allows for multiple tracked objects, multiple sensors and multiple updates to occur in linear time, thereby improving efficiency of SLAM, as recognized by Karvounis (¶ [0003], [0071]). 
	Regarding Claim 4, Beall in view of Karvounis teaches an electronic device according to Claim 1 (as described above), wherein Karvounis teaches the computer readable program code comprises computer readable program instructions for editing the 3D representation of the subject (feature removal is used to create reduced identity matrix of subject; ¶ [0128]), and wherein transitioning the execution comprises: transitioning between active and inactive states of the editing based on the pose to prevent the editing of the 3D representation based on the data when the comparing indicates that the pose quality exceeds the predetermined threshold (the routines performed with a first layer (active) and second layer (inactive) and the poses and landmarks are extracted in the second layer based on determining if the visual feature is over a quality threshold; ¶ [0090], [0141]-[0142]).  
Regarding Claim 5, Beall in view of Karvounis teaches an electronic device according to Claim 4 (as described above), wherein Karvounis teaches the editing comprises sculpting of the 3D representation (the removal of features not observed is editing to better sculpt and define the object; ¶ [0128]), and wherein transitioning the execution comprises: transitioning the sculpting to the inactive state when the comparing indicates that the pose quality is outside the predetermined threshold (visual features are compared to visual features in database and visual features that correlates to poses over a quality threshold are updated, such that the system is updated and transitions between active and inactive routine; Fig 10 and  ¶ [0090], [0141]-[0144]).  
Regarding Claim 6, Beall in view of Karvounis teaches an electronic device according to Claim 5 (as described above), wherein Karvounis teaches transitioning the execution further comprises: transitioning the sculpting to the active state when the comparing indicates that the pose quality metric is within the predetermined threshold (the system updates the visual updates in a ripple technique between the active and inactive states; Fig 10 and ¶ [0090], [0141]-[0142]).  
Regarding Claim 7, Beall in view of Karvounis teaches an electronic device according to Claim 5 (as described above), wherein Beall teaches controlling the creation (creation of 3D mapping of the subject; ¶ [0051]-[0052], [0071]) further comprises: providing an indication that the pose quality is outside the predetermined threshold for output via a user interface (the user is given feedback to correct image acquisition distance in the image alignment system 116 on a user display 108; ¶ [0049], [0056]-[0057]). 
Regarding Claim 11, Beall in view of Karvounis teaches an electronic device according to Claim 1 (as described above), wherein Beall teaches the computer readable program code comprises computer readable program instructions for depth calculation (3D modeling would estimate depth of subject as measurements allocated for each location are calculated in the 3D model mapping; ¶ [0071]-[0072]), and wherein controlling the creation (creation of 3D mapping of the subject; ¶ [0051]-[0052], [0071])  further comprises: based on the pose that was determined (the position and orientation of the non-thermal image sensor 104 define a pose; Fig 11 and ¶ [0055]-[0056]), preventing execution of the computer readable program instructions for depth calculation operations (if a suitably low-error homography transform cannot be performed, based on the pose determined by the image alignment system 116, the acquisition is discarded; ¶ [0066]).  
Regarding Claim 12, Beall in view of Karvounis teaches an electronic device according to Claim 1 (as described above), wherein Beall teaches identifying the accuracy of the pose  (the image alignment system 116 is used to measure accuracy of the image; ¶ [0045]) comprises: identifying a plurality of feature points in foreground and/or background portions of images captured by the sensor device from the position and/or the orientation (the image alignment system 116 is used with feature-based vector point alignment using the images captured by the non-thermal image sensor 104 based on the sensor position and orientation; Fig 10 and ¶ [0046]-[0047], [0051]-[0052], [0063]); calculating a variance metric based on respective positions indicated by the plurality of feature points in the foreground and/or background portions of the images (the features are compared to threshold value to determine variation to stored vectors; ¶ [0052], [0063]); and determining the accuracy of the pose based on the variance metric (the accuracy of the pose may be based on the feature descriptor variance; ¶ [0051], [0063]).  


Regarding claim 13, Beall teaches a method of creating a three-dimensional, 3D, representation of a subject (method 600 for aligning images to create 3D homography transform; Figs 1, 6 and ¶ [0047], [0071]), the method comprising: executing, by at least one processor (processor 102; Fig 1 and ¶ [0029]), computer readable instructions stored in a non-transitory computer readable storage medium (computer-readable instructions are stored on computer-readable storage module 103, 105; Fig 1 and ¶ [0030], [0031]) to perform operations (instructions are executed by processor 102; Fig 1 and ¶ [0030]) comprising: determining a position and/or orientation of a sensor device (non-thermal image sensor 104 is used with a relative position and orientation of the sensor with baseline and current images 602, 604; Figs 1, 6 and ¶ [0033], [0048]), wherein the sensor device is arranged to capture data for the subject from the position and/or at the orientation (the non-thermal image sensor 104 is arranged to captures data based on the sensor 104 position and orientation; Figs 1, 3 and ¶ [0038]); and based on the position and/or orientation that was determined, controlling creation of the 3D representation of the subject from the data captured by the sensor device (the images from the non-thermal sensor 104 is used to create three-dimensional mapping of the subject (asset) with the image alignment system 116 to create a homography transform; Figs 5-7, 11 and ¶ [0048], [0051]-[0052], [0066]-[0071]), wherein the position and/or orientation define a pose (the position and orientation of the non-thermal image sensor 104 define a pose; Fig 11 and ¶ [0055]-[0056]), and wherein controlling the creation (creation of 3D mapping of the subject; ¶ [0051]-[0052], [0071]) comprises: identifying an accuracy of the pose that was determined (the image alignment system 116 is used to measure accuracy of the image 606; Fig 6 and ¶ [0045], [0048]), wherein identifying the accuracy of the pose comprises calculating a pose quality comprising a covariance metric for the pose (imaging accuracy includes image processing for the computation cost function 608 (factors such as spatial transformation, histogram normalization, image segmentation, threshold, filtering, edge detection); Fig 6 and ¶ [0048]-[0050]), and comparing the pose quality to a predetermined threshold (the image alignment system 116 may use a threshold to determine if the pose is appropriate 610; Fig 6 and ¶ [0050]-[0052], [0058], [0067]).
Beall does not teach based on the accuracy of the pose, transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states.
Karvounis is analogous art pertinent to the problem addressed in this application including based on the accuracy of the pose (pose accuracy is measured and measured for a quality threshold for capturing 3D images; ¶ [0090]), transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states (SLAM is a technique used to identify and track features of the subject and the SLAM routines are either active or inactive ¶ [0141]).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Beall with Karvounis including based on the accuracy of the pose, transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states. Use of SLAM is a standard practice in the art for mapping and tracking objects along with image reconstruction and the use of SLAM in active and inactive states allows for multiple tracked objects, multiple sensors and multiple updates to occur in linear time, thereby improving efficiency of SLAM, as recognized by Karvounis (¶ [0003], [0071]). 
Regarding Claim 16, Beall in view of Karvounis teaches a method according to Claim 13 (as described above), wherein Karvounis teaches the computer readable program code comprises computer readable program instructions for editing the 3D representation of the subject (feature removal is used to create reduced identity matrix of subject; ¶ [0128]), and wherein transitioning the execution comprises: transitioning between active and inactive states of the editing based on the pose to prevent the editing of the 3D representation based on the data when the comparing indicates that the pose quality exceeds the predetermined threshold (the routines performed with a first layer (active) and second layer (inactive) and the poses and landmarks are extracted in the second layer based on determining if the visual feature is over a quality threshold; ¶ [0090], [0141]-[0142]).  
Regarding Claim 17, Beall in view of Karvounis teaches a method according to Claim 16 (as described above), wherein Karvounis teaches the editing comprises sculpting of the 3D representation (the removal of features not observed is editing to better sculpt and define the object; ¶ [0128]), and wherein transitioning the execution comprises: transitioning the sculpting to the inactive state when the comparing indicates that the pose quality is outside the predetermined threshold (visual features are compared to visual features in database and visual features that correlates to poses over a quality threshold are updated, such that the system is updated and transitions between active and inactive routine; Fig 10 and  ¶ [0090], [0141]-[0144]).  
Regarding Claim 18, Beall in view of Karvounis teaches a method according to Claim 17 (as described above), wherein Karvounis teaches transitioning the execution further comprises: transitioning the sculpting to the active state when the comparing indicates that the pose quality metric is within the predetermined threshold (the system updates the visual updates in a ripple technique between the active and inactive states; Fig 10 and ¶ [0090], [0141]-[0142]).  
Regarding Claim 20, Beall in view of Karvounis teaches a method according to Claim [14] 13 (as described above; for purposes of examination, Claim 20 is treated to be dependent on Claim 13), wherein Beall teaches identifying the accuracy of the pose  (the image alignment system 116 is used to measure accuracy of the image; ¶ [0045]) comprises: identifying a plurality of feature points in foreground and/or background portions of images captured by the sensor device from the position and/or the orientation (the image alignment system 116 is used with feature-based vector point alignment using the images captured by the non-thermal image sensor 104 based on the sensor position and orientation; Fig 10 and ¶ [0046]-[0047], [0051]-[0052], [0063]); calculating a variance metric based on respective positions indicated by the plurality of feature points in the foreground and/or background portions of the images (the features are compared to threshold value to determine variation to stored vectors; ¶ [0052], [0063]); and determining the accuracy of the pose based on the variance metric (the accuracy of the pose may be based on the feature descriptor variance; ¶ [0051], [0063]).  

Regarding claim 21, Beall in view of Karvounis teaches a computer program product comprising a computer readable storage medium having computer readable program instructions embodied therein (computer-readable instructions are stored on computer-readable storage module 103, 105; Fig 1 and ¶ [0030], [0031]) that, when executed by a processor (instructions are executed by processor 102; Fig 1 and ¶ [0030]), causes the processor to perform the method according to Claim 13 (method 600 for aligning images to create 3D homography transform as taught by Beall (Figs 1, 6 and ¶ [0047], [0071]), in view of Karvounis (¶ [0090], [0141]).  

Regarding claim 22, Beall teaches a computer program product (imaging device 100; Fig 1 and ¶ [0029]) comprising: a computer readable storage medium comprising computer readable program instructions embodied therein (computer-readable instructions are stored on computer-readable storage module 103, 105; Fig 1 and ¶ [0030], [0031]) that, when executed by a processor (processor 102; Fig 1 and ¶ [0029]), causes the processor to perform operations (instructions are executed by processor 102; Fig 1 and ¶ [0030]) comprising: determining a position and/or orientation of a sensor device (non-thermal image sensor 104 ; Fig 1 and ¶ [0033], , wherein the sensor device is arranged to capture data for a subject from the position and/or at the orientation (the non-thermal image sensor 104 is arranged to captures data based on the sensor 104 position and orientation; Figs 1, 3 and ¶ [0038]); and based on the position and/or orientation that was determined, controlling creation of a three-dimensional, 3D, representation of the subject from the data captured by the sensor device (the images from the non-thermal sensor 104 is used to create three-dimensional mapping of the subject (asset) with the image alignment system 116 to create a homography transform; Figs 5, 7, 11 and ¶ [0051]-[0052], [0066]-[0071]), wherein the position and/or orientation define a pose (the position and orientation of the non-thermal image sensor 104 define a pose; Fig 11 and ¶ [0055]-[0056]), and wherein controlling the creation (creation of 3D mapping of the subject; ¶ [0051]-[0052], [0071]) comprises: identifying an accuracy of the pose that was determined (the image alignment system 116 is used to measure accuracy of the image; ¶ [0045]), wherein identifying the accuracy of the pose comprises calculating a pose quality comprising a covariance metric for the pose (imaging accuracy includes image processing for the computation cost function (factors such as spatial transformation, histogram normalization, image segmentation, threshold, filtering, edge detection); ¶ [0048]-[0050]), and comparing the pose quality to a predetermined threshold (the image alignment system 116 may use a threshold to determine if the pose is appropriate; ¶ [0052], [0058], [0067]).
Beall does not teach based on the accuracy of the pose, transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states.
Karvounis is analogous art pertinent to the problem addressed in this application including based on the accuracy of the pose (pose accuracy is measured and measured for a quality threshold for capturing 3D images; ¶ [0090]), transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states (SLAM is a technique used to identify and track features of the subject and the SLAM routines are either active or inactive ¶ [0141]).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Beall with Karvounis including based on the accuracy of the pose, transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states. Use of SLAM is a standard practice in the art for mapping and tracking objects along with image reconstruction and the use of SLAM in active and inactive states allows for multiple tracked objects, multiple sensors and multiple updates to occur in linear time, thereby improving efficiency of SLAM, as recognized by Karvounis (¶ [0003], [0071]). 

Claims 8, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beall (US PG PUB 2016/0292826) in view of Karvounis (US PG PUB 2015/0304634) and in further view of Tsubota et al (US PG PUB 2016/0225158).
Regarding Claim 8, Beall in view of Karvounis teaches an electronic device according to Claim 5 (as described above), wherein Karvounis teaches the predetermined threshold comprises a first threshold (visual features are compared to visual features in database and visual features that correlates to poses over a quality threshold are updated, such that the system is updated and transitions between active and inactive routine; Fig 10 and ¶ [0090], [0141]-[0144]).  
Beall in view of Karvounis does not teach wherein controlling the creation further comprises: identifying a suggested pose for re-initialization when the comparing indicates that the pose quality exceeds a second threshold; andPage 5 of 9 providing a direction to alter the pose based on the suggested pose for output via a user interface.
Tsubota et al is analogous art pertinent to the problem addressed in this application including the predetermined threshold comprises a first threshold (abnormality detection unit 25 determines if feature points have a calibration abnormality compared to a first threshold; Fig 2 and ¶ [0068]), and wherein controlling the creation further comprises: identifying a suggested pose for re-initialization when the comparing indicates that the pose quality exceeds a second threshold (abnormality detection unit 25 determines if matching pairs have a calibration abnormality compared to a second threshold indicating the pose of the second camera 11 with respect to first camera 11 is greatly varied and needs to be repositioned; Fig 2 and ¶ [0069]-[0073]); andPage 5 of 9 providing a direction to alter the pose based on the suggested pose for output via a user interface (display screen 26 is used to provide user feedback regarding calibration abnormality and causes of calibration abnormality for user to change pose; Fig 2 and ¶ [0075], [0107]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Beall in view of Karvounis with Tsubota et al including wherein controlling the creation further comprises: identifying a suggested pose for re-initialization when the comparing indicates that the pose quality exceeds a second threshold; andPage 5 of 9 providing a direction to alter the pose based on the suggested pose for output via a user interface. Use of an abnormality detection unit determines accuracy of the pose between the first and second imaging device, thereby improving accuracy of stereo imaging, as recognized by Tsubota et al (¶ [0008]-[0009]).
Regarding Claim 10, Beall in view of Karvounis and Tsubota et al teaches an electronic device according to Claim 8 (as described above), wherein Tsubota et al teaches the suggested pose comprises one of a plurality of poses of the sensor device that corresponds to one or more previous images captured by the sensor device (the coping method instructed to user is with respect to the images captured by the first camera 10 and second camera 11 based on the pose of the cameras; ¶ [0107]-[0108]).  

Regarding Claim 19, Beall in view of Karvounis teaches a method according to Claim 17 (as described above), wherein Karvounis teaches the predetermined threshold comprises a first threshold (visual features are compared to visual features in database and visual features that correlates to poses over a quality threshold are updated, such that the system is updated and transitions between active and inactive routine; Fig 10 and ¶ [0090], [0141]-[0144]).  
Beall in view of Karvounis does not teach wherein controlling the creation further comprises: identifying a suggested pose for re-initialization when the comparing indicates that the pose quality exceeds a second threshold; andPage 5 of 9 providing a direction to alter the pose based on the suggested pose for output via a user interface.
Tsubota et al is analogous art pertinent to the problem addressed in this application including the predetermined threshold comprises a first threshold (abnormality detection unit 25 determines if feature points have a calibration abnormality compared to a first threshold; Fig 2 and ¶ [0068]), and wherein controlling the creation further comprises: identifying a suggested pose for re-initialization when the comparing indicates that the pose quality exceeds a second threshold (abnormality detection unit 25 determines if matching pairs have a calibration abnormality compared to a second threshold indicating the pose of the second camera 11 with respect to first camera 11 is greatly varied and needs to be repositioned; Fig 2 and ¶ [0069]-[0073]); andPage 5 of 9 providing a direction to alter the pose based on the suggested pose for output via a user interface (display screen 26 is used to provide user feedback regarding calibration abnormality and causes of calibration abnormality for user to change pose; Fig 2 and ¶ [0075], [0107]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Beall in view of Karvounis with Tsubota et al including wherein controlling the creation further comprises: identifying a suggested pose for re-initialization when the comparing indicates that the pose quality exceeds a second threshold; andPage 5 of 9 providing a direction to alter the pose based on the suggested pose for output via a user interface. Use of an abnormality detection unit determines accuracy of the pose between the first and second imaging device, thereby improving accuracy of stereo imaging, as recognized by Tsubota et al (¶[0008]-[0009]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beall (US PG PUB 2016/0292826) in view of Karvounis (US PG PUB 2015/0304634) and Tsubota et al (US PG PUB 2016/0225158) and in further view of Wagner et al (CN 105074776).
Regarding Claim 9, Beall in view of Karvounis and Tsubota et al teaches an electronic device according to Claim 8 (as described above), wherein Tsubota teaches providing the direction to alter the pose (display screen 26 is used to provide user feedback regarding calibration abnormality and causes of calibration abnormality for user to change pose; Fig 2 and ¶ [0075], [0107]).
Beall in view of Karvounis and Tsubota et al does not teach wherein providing the direction to alter the pose comprises: generating an augmented reality view comprising the direction to alter the pose in combination with the data captured by the sensor device from the position and/or at the orientation; and providing the augmented reality view for display via the user interface.  
Wagner et al is analogous art pertinent to the problem addressed in this application including wherein providing the direction to alter the pose (tracking the accuracy of the camera 114 poses; ¶ [0052]-[0056]) comprises: generating an augmented reality view comprising the direction to alter the pose in combination with the data captured by the sensor device from the position and/or at the orientation (a virtual (augmented) reality image of the object is created from the stereo images from the cameras 114 in specific position and orientation positions; Figs 6, 7 and ¶ [0052]-[0056]); and providing the augmented reality view for display via the user interface (the AR object is shown on the AR display 112; Figs 6, 7 and ¶ [0052]-[0056]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Beall in view of Karvounis and Tsubota et al with Wagner et al including wherein providing the direction to alter the pose comprises: generating an augmented reality view comprising the direction to alter the pose in combination with the data captured by the sensor device from the position and/or at the orientation; and providing the augmented reality view for display via the user interface. By using AR feedback of the camera pose to take images, the planar target is improved to be more accurate in the reconstruction, as recognized by Wagner et al (¶ [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eade et al (AU 2011305154) teaches a method and apparatus for visual techniques using simultaneous localization and mapping including pose nodes for position and orientation of visual sensor and thresholds to identify the positioning of the pose nodes. 
	Reitmayr et al (US PG PUB 2014/0126769) teaches an apparatus and method for fast visual simultaneous localization and mapping including tracking camera position and orientation to track an object and perform augmented reality processing.
	Wagner et al (US PG PUB 2013/0136300) teaches a method and apparatus for tracking 3D objects using stereo images from multiple cameras to improve the quality of the camera pose and reconstruct the object and background in AR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667